Title: To Thomas Jefferson from William Dolley, 6 June 1807
From: Dolley, William
To: Jefferson, Thomas


                        
                            Prison Washington City6 June 1807
                        
                        The Petition of William Dolly most respectfully sheweth—
                  That he has been confined in the jail of Washington County in the District of Columbia since the 19th of April 1806—
                  He was charged with, & committed for a petty theft, & was therof convicted at the last June term of the Circuit court held for said County, & was sentenced to receive a corporal punishment—pay a fine of forty dollars together with the charges of prosecution & stand committed until the sentence was executed—
                  He received his corporal punishment at the time of getting sentence; but being unable to pay his fine and fees, he has remained in Prison ever since, & must there continue until death release him, unless your Excellency will be Pleased to pardon his offence & remit his fine & fees.—
                  Your Petitioner does therefore intreat your Excellency will be pleased to pardon & restore him once more to the blessings of liberty, & he will as in duty bound—Pray your Most humble Petitioner—
                        
                            For William Dolley
                     
                        
                    
                     We whose names are under written the first being the prosecutor, & the others the acquaintance of the above Wl. Dolley do sincerely join in the prayer of his Petition—& with him pray that the President may grant his petition—
                                          
                  
                            Isaac Wilson
                     
                        
               